DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei (CN106718183A) in view of Dai et al. (US Pub. 2018/0332685).
Regarding claim 1, Pei discloses an plant growth spectrum (page 2 step 3)), comprising: a first light wave having a wavelength of 500-599 nm (page 2 step 3)), and a second light wave having a wavelength of 700-780 nm (page 2 step 3)), wherein a ratio of a number of photons of the first light wave (number of photons = light quantity; except for LED plant growth lamp.
Dai teaches an LED plant growth lamp ([0006] and [0008]-[0010]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED plant growth lamp as taught by Dai for the spectrum creator as disclosed by Pei to utilize LED technology to adjust and set a spectrum ([0006] and [0008]-[0010] and abstract) of an LED lamp provided by different growth stages of the same type of plants. 
As to claim 4, Pei discloses further comprising: a third light wave having a wavelength of 600-699 nm and a fourth light wave having a wavelength of 400-499 nm (page 2 step 3)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei and Dai as applied to claim 4 above, and further in view of Wang (CN106900505A).
Regarding claim 7, Pei discloses the invention as disclosed above except for wherein a ratio of a number of photons of the third light wave to a number of photons of the fourth light wave is 3.8-4.8:1.
Wang teaches wherein a ratio of a number of photons of the third light wave to a number of photons of the fourth light wave is 3.8-4.8:1 (technical scheme 3 page 3 3~13:1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a photons quantity as taught by Wang for the photon ratio of 600-699 nm and 400-499nm as disclosed by Pei as .
	

Claims 1, 3, 4, 6-10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106900505A) in view of Dai et al. (US Pub. 2018/0332685).
Regarding claim 1, Wang discloses an plant growth spectrum (technical scheme (3) page 3), comprising: a first light wave having a wavelength of 500-599 nm (technical scheme (3)), and a second light wave having a wavelength of 700-780 nm (technical scheme (3)), wherein a ratio of a number of photons of the first light wave (number of photons = light quantity;) to a number of photons of the second light wave is (0.9-1.6):1 (take 20%/16% = 1.25 ratio proportion; optionally could use technical scheme (4)  of 20%/15% =1.3) except for LED plant growth lamp.
Dai teaches an LED plant growth lamp ([0006] and [0008]-[0010]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED plant growth lamp as taught by Dai for the spectrum creating LED lamp as disclosed by Wang to utilize LED lamp and technology to adjust and set a spectrum ([0006] and [0008]-[0010] and abstract) of an LED lamp provided by different growth stages of the same type of plants and/or it would be obvious to try and/or simple substitution of one light source with spectrum for another to obtain predictable results. 
As to claim 3, Wang discloses wherein a peak wavelength of the second light wave is in a range of 730-740 nm in a band of 700-750 nm (see fig. 2; 735 nm is the peak in a band of 700-750 nm).  
 As to claim 4, Wang discloses further comprising: a third light wave having a wavelength of 600-699 nm and a fourth light wave having a wavelength of 400-499 nm (technical scheme (3) page 3).  
As to claim 6, Wang wherein photons of the first light wave account for 18-26% (technical scheme 3 page 3 of Wang) of all photons of the LED plant growth lamp ([0006] and [0008]-[0010] of Dai) spectrum (technical scheme (3) page 3 of Wang).  
As to claim 7, Wang teaches wherein a ratio of a number of photons of the third light wave to a number of photons of the fourth light wave is 3.8-4.8:1 (technical scheme 3 page 3 3~13:1).

Regarding claim 8, Wang discloses An plant growth light (page 1; claim 1 artificial light environment cultural method;) using the plant growth spectrum according to claim 1 (see rejection to claim 1; spectrum; technical scheme 3 page 3), wherein the plant growth light (page 1 claim 1) has a spectrum (plant growth spectrum of artificial light) a same as the plant growth spectrum (technical scheme (3) of page 3) except for An LED plant growth lamp.
Dai teaches An LED plant growth lamp ([0006] and [0008]-[0010]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED plant growth lamp as taught by Dai for the spectrum creator as disclosed by Wang to utilize LED technology to  

Regarding claim 9, Wang discloses a method of using the plant growth light in an indoor cultivation (Wang discloses indoor cultivation as certain humidities must be maintained along with photon percentages.  This can only be maintained indoors. Technical scheme (3) page 3) of a cannabis according to claim 8 (see rejection to claim 8), comprising the following step: using the plant growth light to promote an accumulation of cannabinoid secondary metabolites in the indoor cultivation of the cannabis (1st-3rd paragraphs below Description title on page 2.  Hemp is cannabis so will produce cannabinoid secondary metabolites.) except for LED plant growth lamp.
Dai teaches An LED plant growth lamp ([0006] and [0008]-[0010]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED plant growth lamp as taught by Dai for the spectrum creator as disclosed by Wang to utilize LED technology to adjust and set a spectrum ([0006] and [0008]-[0010] and abstract) of an LED lamp provided by different growth stages of the same type of plants and/or it would be obvious to try and/or simple substitution of one light source with spectrum for another to obtain predictable results.  

As to claim 10, Wang and Dai disclose/teach wherein, during the a growth of the cannabis, making the plant growth light (technical scheme (4) page 3) have a light from 200 µmol/m2s  to 1000 µmol/m2s (technical scheme (4) page 3 400-500 µmol/m2s) and a light period of equal to or less than 15 hours per day (technical scheme (4) page 3  less than 12h/d) except for an LED plant growth light.  
 Dai teaches An LED plant growth lamp ([0006] and [0008]-[0010]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED plant growth lamp as taught by Dai for the spectrum creator as disclosed by Wang to utilize LED technology to adjust and set a spectrum ([0006] and [0008]-[0010] and abstract) of an LED lamp provided by different growth stages of the same type of plants and/or it would be obvious to try and/or simple substitution of one light source with spectrum for another to obtain predictable results.
As to claim 12, Wang discloses wherein a peak wavelength of the second light wave is in a range of 730-740 nm in a band of 700-750 nm (see fig. 2; 735 nm is the peak in a band of 700-750 nm).  
As to claim 13, Wang and Dai disclose/teach wherein the LED plant growth lamp ([0006] and [0008]-[0010] of Dai) spectrum (technical scheme (3) page 3 of Wang) further comprises a third light wave having a wavelength of 600-699 nm and a fourth light wave having a wavelength of 400-499 nm (technical scheme (3) page 3 of Wang).  
As to claim 15, Wang and Dai disclose/teach wherein photons of the first light wave account for 18-26% (technical scheme (3) page 3 of Wang) of all photons of the LED plant growth lamp ([0006] and [0008]-[0010] of Dai) spectrum (technical scheme (3) page 3 of Wang).  
As to claim 16, Wang teaches wherein a ratio of a number of photons of the third light wave to a number of photons of the fourth light wave is 3.8-4.8:1 (technical scheme (3) page 3  3~13:1).

Claims 2, 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Dai as applied to claim 1 above, and further in view of Koo (US Pub. 2017/0181241).
Regarding claim 2, Wang discloses the invention as disclosed above except for wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm.  
Koo teaches wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm ([0052] peak 520-525 nm and fwhm ).  
.Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use peak and fwhm as taught by Koo for the 500-550 nm as disclosed by Wang as modified by Dai to utilize a peak and fwhm for accelerating the growth of plants ([0092]).

Regarding claim 5, Wang discloses the invention as disclosed above except for a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm.
Koo teaches a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm ([0052]).


Regarding claim 11, Wang discloses the invention as disclosed above except for wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm.  
Koo teaches wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm ([0052] peak 520-525 nm and fwhm).  
.Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use peak and fwhm as taught by Koo for the 500-550 nm as disclosed by Wang as modified by Dai to utilize a peak and fwhm for accelerating the growth of plants ([0092]).

Regarding claim 14, Wang discloses the invention as disclosed above except for a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm.
Koo teaches a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm ([0052]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use fwhm for the 500-550 nm band .

Claims 2, 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Dai as applied to claim 1 above, and further in view of Limpert et al. (US Pub. 2019/0223386).
Regarding claim 2, Wang discloses the invention as disclosed above except for wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm.  
Limpert teaches wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm ([0164] 510 nm peak and choose 10 nm half width;).  
.Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use peak and fwhm as taught by Limpert for the 500-550 nm as disclosed by Wang as modified by Dai to optimize both yield and quality of all plant varieties including cannabis ([0140]).

Regarding claim 5, Wang discloses the invention as disclosed above except for a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm.
Limpert teaches a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm ([0164]).


Regarding claim 11, Wang discloses the invention as disclosed above except for wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm.  
Limpert teaches wherein a peak wavelength of the first light wave is in a range of 510-526 nm in a band of 500-550 nm ([0164] 510 nm peak and choose 10 nm half width;).  
.Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use peak and fwhm as taught by Limpert for the 500-550 nm as disclosed by Wang as modified by Dai to optimize both yield and quality of all plant varieities including cannabis ([0140]).
.

Regarding claim 14, Wang discloses the invention as disclosed above except for a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm.
Limpert teaches a full-width-at-half-maximum of a corresponding peak light wave in the band of 500-550 nm is less than 50 nm ([0164]).


	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875